Exhibit 10.14


LANDLORD’S RELEASE AND WAIVER


This Landlord’s Release and Waiver (this “Agreement”), dated as of July 13,
2009, is entered into among Premier Power Renewable Energy, Inc., a Delaware
corporation (“Borrower”), whose address is 4961 Windplay Drive, Suite 100, El
Dorado Hills, CA 95762, Umpqua Bank, an Oregon corporation, whose address is
2998 Douglas Blvd., Suite 100, Roseville, CA 95661(“Lender”) and MKJ - McCalla
Investments, LLC, whose address is 1215 E. Penn Street, Suite 300, Whittier, CA
90602 (“Landlord”) on the following terms and conditions.


RECITALS


A.
Borrower and Landlord are parties to that certain lease dated July 21, 2008,
pursuant to which Borrower leases from Landlord the premises commonly known as
1020 Nevada Street, Unit 201, Redlands, California (the “Premises”).



B.
Borrower and Lender have entered into, or are about to enter into, a loan
agreement and promissory note pursuant to which Lender has agreed to lend, and
Borrower has agreed to borrow, a line of credit and advised guidance line not to
exceed, in the aggregate, Twelve Million and 00/100 Dollars ($12,000,000.00)
(collectively, the “Loan”). Lender has acquired or will acquire a security
interest in the Collateral, as hereafter defined, to secure the Loan. Some or
all of the Collateral is located or may become located at the Premises.



Now, therefore, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, Lender and Landlord agree as follows:


1.
Lender has acquired or will acquire a security interest in the following
(collectively, the “Collateral”): The following described property of Borrower
and/or its subsidiaries, whether now owned or hereafter acquired, whether now
existing or hereafter arising, and wherever located: All personal and fixture
property of every kind and nature including without limitation all Goods
(including Inventory, Equipment and any accessions thereto), Instruments
(including promissory notes), Documents, Accounts, Chattel Paper (whether
tangible or electronic), Deposit Accounts, Letter-of-Credit Rights (whether or
not the letter of credit is evidenced by a writing), Investment Property
(including securities) and all Supporting Obligations and proceeds, and all
General Intangibles (including Payment Intangibles).



In addition, the term “Collateral” includes all the following, whether now owned
or hereafter acquired, whether now existing or hereafter arising, and wherever
located:


(a)           All attachments, accessions, accessories, tools, parts, supplies,
increases, and additions to and all replacements of and substitutions for any
property described above.


(b)           All products and produce of any of the property described in this
Collateral definition.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           All accounts, general intangibles, instruments, rents, monies,
payments, and all other rights, arising out of a sale, lease, or other
disposition of any of the properly described in this Collateral definition.


(d)           All proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the property described in this
Collateral definition.


(e)           All records and data relating to any of the property described in
this Collateral definition, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, together with all of grantor’s
right, title, and interest in and to all computer software required to utilize,
create, maintain, and process any such records or data on electronic media.


2.
Landlord hereby consents to Lender’s security interest in the Collateral and
disclaims any interests, liens and claims which Landlord now has or may
hereafter acquire in the Collateral.  Landlord agrees that any lien or claim it
may now have or may hereafter have in the Collateral will be at all times
subject and subordinate to Lender’s existing or future security interest in the
Collateral and will be subject to the rights granted to Lender by Landlord under
this Agreement.



3.
Landlord and Borrower grant to Lender the right to enter upon the Premises for
the purpose of inspecting the Collateral, removing the Collateral from the
Premises or conducting sales of the Collateral on the Premises. The rights
granted to Lender in this Agreement will continue until a reasonable time after
Lender receives notice in writing from Landlord that Borrower no longer is in
lawful possession of the Premises. During that time, Landlord shall not remove
any Collateral from the Premises. If Lender enters into the Premises and removes
the Collateral, Lender agrees with Landlord not to remove any Collateral in such
a way that the Premises are damaged without repairing any such damage or
reimbursing Landlord for the cost or repaid.



4.
Landlord agrees that if Borrower is in default under the Lease, it will provide
written notice of that default to Lender. Borrower and Landlord each agree that
they will not terminate the Lease without giving Lender at least thirty (30)
days’ notice prior to the date of the proposed termination.



5.
This Agreement is entered into in the State of California and shall be construed
under the laws of the State of California.



6.
If any party to this Agreement brings any action or proceeding to interpret or
enforce this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys fees and costs of suit.



7.
This Agreement represents the full and final understanding of the parties with
respect to the subject matter hereof and supersedes all prior oral or written
discussions, agreements, negotiations, and understandings.

 
 
2

--------------------------------------------------------------------------------

 
 
8.
Lender shall not be deemed to have waived any rights under this agreement unless
such waiver is given in writing signed by Lender. No delay or omission on the
part of Lender in exercising any right shall operate as a waiver of such right.
No prior wavier or omission to exercise any right shall constitute a wavier of
Lender’s rights or Landlord’s obligations as to any future events.



9.
This Agreement may be executed in any number of duplicate original counterparts
that, taken together, shall constitute one and the same instrument.



Whereupon, this Agreement is entered into as of the date first above written.


BORROWER:


PREMIER POWER RENEWABLE ENERGY, INC., a Delaware corporation


By:
   
Dean Marks
 
President and Chief Executive Officer



LENDER:


UMPQUA BANK, an Oregon corporation


By:
   
George Diesch
 
Vice President



LANDLORD:


MKA -McCALLA INVESTMENTS, LLC


By:
   
Michael B. Mueller
 
Managing Member

 
 
3

--------------------------------------------------------------------------------

 